Citation Nr: 1207672	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  98-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder for purposes of accrued benefits.

2.  Entitlement to service connection for bilateral hearing loss for purposes of accrued benefits.

3.  Entitlement to service connection for tinnitus for purposes of accrued benefits.

4.  Entitlement to service connection for a kidney disorder as a result of exposure to ionizing radiation for purposes of accrued benefits.

5.  Entitlement to service connection for a respiratory disorder, including a lung disorder and shortness of breath, as a result of exposure to ionizing radiation for purposes of accrued benefits.

6.  Entitlement to service connection for a gastrointestinal disorder other than adenocarcinoma of the stomach, to include uncontrollable bowels, as a result of exposure to ionizing radiation for purposes of accrued benefits.

7.  Entitlement to service connection for a headache disorder as a result of exposure to ionizing radiation for purposes of accrued benefits.

8.  Entitlement to service connection for a skin disorder as a result of exposure to ionizing radiation for purposes of accrued benefits.

9.  Entitlement to service connection for a urinary bladder disorder as a result of exposure to ionizing radiation for purposes of accrued benefits.

10.  Entitlement to an effective date earlier than February 16, 1996, for the grant of service connection for adenocarcinoma of the stomach for purposes of accrued benefits.

11.  Entitlement to a higher Dependency and Indemnity Compensation (DIC) rate under 38 U.S.C.A. § 1311(a)(2).

(The issue of whether an October 1, 1985, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for psychiatric disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1998 and September 2006 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The Board notes that in a March 1998 notice of disagreement the appellant requested that she be scheduled for a hearing at the regional office.  The Board remanded the appeal to the RO for additional development, including scheduling the appellant for a hearing at the regional office, in August 1999.  The appellant subsequently withdrew her request for a hearing in October 1999.

This matter was again before the Board in June 2004.  At that time, the Board denied the appellant's claims of entitlement to service connection for accrued purposes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied her claims of entitlement to service connection for accrued purposes.  In a February 2007 Memorandum Decision, the Court vacated the Board's June 2004 decision finding that the Board provided inadequate reasons and bases for its rejection of the medical opinion of Dr. Williams and remanded the claims for further consideration consistent with the decision including a more complete statement of reasons and bases for the Board's conclusions on the probative value of Dr. Williams opinion.

The Board remanded the claims in October 2007 for VA treatment records to be associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than February 16, 1996, for the grant of service connection for adenocarcinoma of the stomach is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran participated in the assault and capture of Iwo Jima in World War II.  

2.  For purposes of accrued benefits, bilateral hearing loss had its onset in service.  

3.  For purposes of accrued benefits, tinnitus had its onset in service. 

4.  For purposes of accrued benefits, the record at the time of death includes no competent evidence of a kidney disorder that was causally linked to any incident of service, to include exposure to ionizing radiation.  

5.  For purposes of accrued benefits, a respiratory disorder was not present in service or until many years thereafter, and there is no competent evidence that any respiratory disorder was related military service, to include exposure to ionizing radiation.  

6.  For purposes of accrued benefits, chronic gastrointestinal disorders, other than adenocarcinoma of the stomach, including uncontrollable bowels, or acute abdominal disorder were not present in service or until many years after service, and there is no competent medical evidence that they were related to any incident of service, to include exposure to ionizing radiation.  

7.  For purposes of accrued benefits, a headache disorder had its onset in service.

8.  For purposes of accrued benefits, the record at the time of death includes no competent evidence of a bladder disorder (other than urethritis), which was causally linked to any incident of service, to include exposure to ionizing radiation.  

9.  For purposes of accrued benefits, the record at the time of death includes no competent evidence of a skin disorder that was causally linked to any incident of service, to include exposure to ionizing radiation.  

10.  The Veteran died on November [redacted], 1997.

11.  The Veteran's PTSD was evaluated as 100 percent disabling, effective December 27, 1995; prior to that date, his combined disability evaluation was 10 percent, effective January 14, 1952.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by military service; entitlement to service connection for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).  

2.  Resolving all doubt in the appellant's favor, bilateral hearing loss was incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000, 4.85, 4.86 (2011).  

3.  Resolving all doubt in the appellant's favor, tinnitus was incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).  

4.  A kidney disorder was not incurred or aggravated by military service; entitlement to service connection for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).  

5.  A respiratory disorder, including a lung disorder and shortness of breath, was not incurred in or aggravated by military service; entitlement to service connection for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).  

6.  A gastrointestinal disorder, including uncontrollable bowels, and acute abdominal disorder was not incurred in or aggravated by military service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).   

7.  Resolving all doubt in the appellant's favor, a headache disorder was incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).   

8.  A skin disorder was not incurred or aggravated by military service; entitlement to service connection for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).  

9.  A urinary bladder disorder was not incurred or aggravated by military service; entitlement to service connection for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).  

10.  The criteria for entitlement to enhanced DIC have not been met.  38 U.S.C.A. §§ 1311, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, in regard to the appellant's claims of service connection for purposes of accrued benefits, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in February 2009 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in March 2010 and October 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As to the appellant's accrued benefit claims, the Board notes that the adjudication of accrued claims is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, the available records and medical evidence have been obtained, including the records of the Veteran's treatment at the VA medical facilities in Chillicothe, Ohio, pursuant to the Board's October 2007 remand order, in order to make adequate determinations as to these claims.  The Board notes that the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

The appellant seeks entitlement to accrued benefits for service connection for multiple conditions.  Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as 'accrued benefits') and due and unpaid.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.

In this case, the record shows that the Veteran had claims of entitlement to service connection for a back disorder; bilateral hearing loss; tinnitus; a kidney disorder; a respiratory disorder; a gastrointestinal disorder other than adenocarcinoma of the stomach; a headache disorder; a skin disorder; and for a urinary bladder disorder as a result of exposure to ionizing radiation pending at the time of his death.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases where it is asserted that service connection is warranted for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A Certificate of Death shows that the Veteran died at home in November 1997.  The immediate cause of death was coronary occlusion due to arteriosclerotic heart disease; other listed conditions included adenocarcinoma of the stomach and chronic obstructive pulmonary disease.  An autopsy was not performed.  

The Veteran's service treatment records are negative for any complaints, findings, or diagnosis of a back disorder, hearing loss, tinnitus, kidney disorder, respiratory or lung disorder, gastrointestinal disorder, including uncontrollable bowels, stomach disorder, or an acute abdominal disorder, headaches, skin disorder, or urinary tract disorder (other than urethritis).  Hearing acuity was 40/40 for watch test, 20/20 for coin click, and 15/15 for whispered voice, spoken voice, and binaural spoken voice testing.  There was no evidence of any ear pathology or defects.  Respiratory and cardiovascular systems were normal, and the Veteran's blood pressure was 122/66 and on repeat, 126/70.  His abdomen and genitourinary systems were normal.  The examiner indicated that there were no abnormities, and indicated that the Veteran was fit for active or foreign service.  

The Veteran's personnel record reflect that he was a baker with the 5th Service Battalion, 5th Marine Division.  However, it also showed that the Veteran participated in the assault and capture of Iwo Jima Volcano Islands as a member of the 5th Marine Division during the period February to March 1945.  He also served with the 2nd Service Battalion, Second Marine Division and participated in the occupation of Nagasaki and Sasebo, Kyushu, Japan from September 24, 1945, to June 26, 1946.  

The Veteran made no mention of any complaints or treatment for back problems, hearing loss, ringing in his ears or tinnitus, respiratory problems, gastrointestinal problems, including bowel, stomach, or abdominal problems, headaches, skin problems or bladder problems (aside from urethritis, for which service connection was established) on his original application for VA compensation benefits or on application for hospital treatment in October 1946.  Furthermore, he made no mention of any such problems when examined by VA on numerous occasions (including several fee basis examinations) in November 1950, January 1951, January 1952, March 1952, January 1957, or July, October or December 1958.  The first mention of any back problem was on VA examination in March 1973.  At that time, the Veteran reported that he had injured his back in industrial accidents in 1949, and 1952; he made no mention of any back injury in service.  

On VA examination in November 1950, the Veteran's eyes and ears, including his hearing were normal.  Hearts and breath sounds were normal and there was no evidence of murmur or rales.  Neurological examination was normal and his blood pressure was 128/80.  The diagnoses included psychoneurosis and cystitis.  

Similar normal findings were noted on examinations in January 1951, January 1952, March 1952, January 1957, and July, October and December 1958.  All clinical and diagnostic studies, including cyctoscopic and microscopic examinations were essentially normal.  The Veteran's only complaints related to urethral discharge, urinary frequency at night with some dysuria and burning at the end of urination.  However, no specific abnormal findings were noted on any of the examinations.  In January 1951, the examiner opined that the Veteran had a very low grade, mild, chronic type of urethritis without any evidence of definite pathology, and that no treatment was necessary at that time.  In March 1952, the examiner noted that the Veteran was intensely nervous and commented that his nervousness might be related to his urinary frequency.  There was a very small amount of clear, almost colorless urethral discharge.  The diagnosis was chronic pyelonephritis.  

In October 1958 the Veteran was examined for complaints of a kidney disorder and was noted on examination to have a slight urethritis and a slight enlargement of the prostate.  Urinalysis showed a trace of albumin, many granular casts and a few cellular (pus) casts.  Epithelial cells of urethral origin were profuse.

Examination of the Veteran's abdomen in December 1958 was negative and there was no evidence of any costovertebral angle of tenderness.  Intravenous plylograms (IVP) of the kidneys, ureter, and bladder in January 1957 and January 1959 were essentially normal with no evidence of urinary tract or kidney abnormalities.  

VA chest x-ray studies in March 1973 showed the heart and lungs were within normal limits.  The kidneys were normal in shape, size, and position.  There was normal excretion of dye and normal pyelographic pattern on both sides.  There were no stones and both ureters and the urinary bladder were normal in appearance.  The diagnoses included pyuria, mild; chronic prostatitis, and pyelonephritis not found.  

In a letter from R. A. Williams, M.D. (Veteran's family physician) in December 1972, Dr. Williams states that the Veteran was under his care for kidney disorder that the Veteran dated back to his period of service.  The physician felt that the Veteran had pyelonephritis that had been present for the past several years.

In December 1973, Dr. Williams indicated that the Veteran had been a patient of his since November 1972.  The Veteran gave a history of two industrial back injuries, one in 1949, diagnosed as back strain, and the other in 1952 when he fell from a ladder.  Dr. Williams noted that the Veteran had been evaluated for respiratory complaints by a pulmonary specialist in September 1973, and that the pulmonary studies were consistent with chronic bronchitis and pulmonary emphysema.  

The record indicates that the Veteran filed a claim for black lung disease with the Social Security Administration.  A letter from that Agency in May 1974 indicates that the Veteran was not eligible for benefits as diagnostic studies did not show that he had pneumoconiosis or a disabling lung disease.  

In a letter to his congressman in June 1974, the Veteran reports that he worked in various coal mines subsequent to service for 11 or 12 years, that his breathing was bad, and that he was unemployed.  He states that he was rated 50 percent disabled by the "Industrial Commission" due to a back disorder.  

In a statement dated in September 1974, Dr. Williams states that the Veteran has been under his treatment for chronic urinary tract infection with complaints of burning and pain with urination.  The physician indicates that the Veteran's condition had its onset in service and that it has worsened over the years.  The condition was reported to be diagnosed as chronic pyelonephritis and was felt to be permanent.

The Veteran was afforded a VA medical examination in October 1974 that revealed the Veteran to be within normal limits for the genitourinary system, ears, skin, and digestive system.  The Veteran was not noted to have any back conditions.

In March 1975 the Veteran was noted to have poor vision and somatic pain at back and right hand after he fought with someone.  He complained of lower backaches, shortness of breath, and headaches all the time.  The Veteran reported incontinence of urine.  

A March 1976 Workmen's Compensation examination reveals that the Veteran slipped on ice in February 1968 and broke his hand in the fall.

In July 1976 the Veteran was noted to have skin rashes and it was indicated that they might be due to herpes zoster.  He indicated that the skin rashes were the same condition that he had in 1958; in July 1976 he complained of a kidney problem.

In August 1976 the Veteran complained of a rash on the right arm.

In September 1976 Dr. Williams stated that the Veteran had severe obstructive pulmonary emphysema.

In September 1976 the Veteran was diagnosed with degenerative arthritis of the lumbosacral spine; however, X-ray of the spine revealed no lesion in the lumbosacral spine.  In a VA treatment note dated in September 1976 the Veteran was diagnosed with degenerative osteoarthritis of the lumbosacral spine and nonspecific urethritis.

In October 1976 the Veteran complained of itching.  It was reported that the Veteran had itching of unknown etiology.

In a letter dated in April 1977, Dr. Williams rendered the opinion that the Veteran was totally disabled due multiple disabilities, including two industrial back injuries, severe anxiety neurosis, chronic bronchitis, pulmonary emphysema, and moderately severe obstructive pulmonary impairment.  

VA pulmonary function studies in August 1980 show evidence of early obstructive lung disease with slight emphysema and very little abnormality in his diffusion capacity.  

In September 1980 the Veteran complained of shortness of breath, sweats, and lumbar pain, and an X-ray of the Veteran's chest revealed clear pulmonary fields.

In September 1980 the Veteran was noted to have chronic bronchitis and to be in no respiratory distress.  In addition, he complained of burning urination.

The Veteran was diagnosed with chronic obstructive pulmonary disease in September 1980.  He complained of a kidney problem since World War II.  The spine was nontender and had full range of motion.  The abdomen was soft and nontender and under the musculoskeletal section of the report the Veteran was noted to report backache and an injury in World War II.  

In November 1980 the Veteran was noted to have no disabling condition except early emphysema.

In a letters dated in September and October 1981, the Veteran reports that he injured his back during service when a 500 pound oven fell from a truck and struck him in his back.  He said that he worked in coal mines and as a heavy equipment operator and breathed too much smoke at the places he worked after service.  

In addition, in September 1981 the Veteran reported that he had impairment in breathing and coughed up large amounts of sputum with chest pain.  He reported nervous stomach that led him to have very little time to get to the bathroom.  He stated that he had severe headaches and could not think straight.  The Veteran further noted that he broke out in rashes and welts all over his body.

Dr. Williams reported in September 1981 that the Veteran had been under his care for numerous ailments and that he had a history of two different back injuries, one in 1949 and the other in 1952.  The Veteran was noted to have a chronic kidney disease diagnosed as low grade pyelonephritis and that he had a lung condition with difficulty breathing and coughing which produced a great amount of sputum.  There was evidence of chronic bronchitis and pulmonary emphysema.  

In November 1981 the Veteran's lungs were noted to be clear.

In a statement dated in December 1981 the Veteran reports that he had back complaints relating to an injury in service, breathing problems, a rash and itch and welts of the skin, and a kidney condition that was present since service.  He also reports hearing problems and a sound like crickets in his ears.

The Veteran complained of chronic back pain in 1982.

In March 1982 the Veteran complained of headaches for many years and tinnitus.  His ears and lungs were noted to be clear and he was diagnosed with stable chronic obstructive pulmonary disease.

The Veteran was noted to have itching in July 1982.

When evaluated by VA in February 1982, the Veteran complained of ringing in his ears, chronic headaches, back pain, lung condition, chest pain, body rash, kidney condition, and severe stomach problems.  On examination, there was no evidence of a skin rash; ears were within normal limits; there were no murmurs, bruits, edema, or clubbing, and the heart was not enlarged.  His lungs were clear, and his abdomen was firm and not tender to palpation.  Except for myopia and presbyopia, an eye examination was normal and corrected vision was excellent.  A chest X-ray study was normal; X-rays reflect that there was mild degenerative changes scattered in the cervical spine, and no abnormalities of the lumbosacral spine.  

A June 1982 ENT report notes a reported history of tinnitus since service.  On examination, the Veteran's ears were irrigated from cerumen, tympanic membranes were normal, and speech perception in whispered range was within normal limits.  Pure tones in the high frequency range were considerably reduced mostly in the 4,000 CPS.  The diagnosis was high tone deafness associated with intractable tinnitus.  

The evidentiary record includes letters from several Marines who served with the Veteran in the south pacific during World War II.  The letters confirm the Veteran's account of having served in Nagasaki and on Iwo Jima.  The Marines also confirmed that an ammunitions dump exploded while they were on Iwo Jima.  

In a September 1982 treatment note it was revealed that the Veteran had chronic tension headaches, underlying chronic anxiety with depression, and possible lumbosacral arthritis.  The Veteran indicated that he had headaches since he was exposed to a blast in service.

In a December 1982 treatment note it was reported that the Veteran had a history of a low back injury while in service and that an X-ray of the lumbosacral spine in November 1982 did not reveal any abnormality.  He was diagnosed with chronic lumbar strain.

In October 1983 the Veteran complained of headaches.
 
In November 1983 the Veteran was diagnosed with tinnitus, chronic headaches, low backache, loose stools fairly often, and chronic obstructive pulmonary disease.

An X-ray dated in November 1983 revealed clear pulmonary fields.

In December 1983 the Veteran complained of headaches.

Dr. Williams reported in a statement dated in February 1984 that he had treated the Veteran for many years and that the Veteran had reported that he hurt his back while on a work party in service and also caused uretheritis kidney condition while unloading a 500 pound oven.  The Veteran was noted to have been treated for body rash and itch.  His vision was poor and he complained of pain and aching caused by an explosion at an ammunition dump.  He had a lung condition with shortness of breath that could be due to working in hazardous contaminated areas.  He had complaints of chronic headaches, tinnitus, loss of hearing, stomach distress and uncontrollable bowels.  He complained of chronic back pain.  The physician stated that he believed the Veteran's physical and mental conditions to be service connected.

In October 1984 the Veteran's lungs were treated and he was noted to have fair breathing. 

In a November 1985 treatment note the Veteran was noted to have severe headaches and noises in both ears.

In March 1986 the Veteran was diagnosed with chronic obstructive pulmonary disease and low back pain.

The Veteran complained of headaches and bilateral tinnitus in July 1986.  In November 1986 he reported that the sounds in his ears have gotten louder.

In a May 1988 X-ray the Veteran's chest was noted to be normal.
 
The Veteran was reported to have been exposed to asbestos in shipyards in a treatment noted dated in January 1989.

The Veteran was again diagnosed with tinnitus in June 1989.
 
In July 1989 the Veteran complained of chronic headaches since service and was diagnosed with chronic muscle contraction headaches versus psychogenic headaches.

In July 1989 the Veteran underwent a VA audiometric consultation.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
60
LEFT
15
20
15
20
40

The Veteran was diagnosed with fairly symmetrical sensorineural hearing loss with symmetrical speech discrimination ability.  Thus had bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

The Veteran reported in September 1989 that he had chronic headaches since an ammunition dump explosion in 1946.  The Veteran was diagnosed with chronic muscle contraction headaches versus psychogenic headaches.

In May 1990 and September 1990 the Veteran complained of headaches.

An X-ray examination in August 1992 revealed no active pulmonary disease.

In a statement dated in November 1992 Dr. Williams states that the Veteran had a history of injuries while serving in the Marine Corps.  The physician reports that the Veteran indicated that his back and kidneys were injured while offloading an oven and that he was hospitalized for these injuries.  The Veteran's vision was poor, had loss of hearing, and tinnitus that were noted to be caused by the Veteran's exposure to an explosion at an ammunition dump.  He suffered from shortness of breath and that a lung condition was in all probability due to the fact that the Veteran worked in hazardous and contaminated areas and atomic bomb areas in Iwo Jima, Sasebo, and Nagasaki, Japan.  The Veteran's back pain was noted to radiate down his lower extremities.  The physician states that the Veteran was in possession of four notarized statements regarding the accident in 1945 in Nagasaki, Japan.  The physician opined that the Veteran's condition were the direct result of the Veteran's injuries in 1945 while serving in the Marine Corps.

In a statement dated in September 1992 Dr. Williams states that the Veteran suffered from tinnitus and that the condition started after his military service when he was exposed to various noises, high intensity noises, such as gunfire and explosions.  He reports that it was his opinion that the Veteran hearing loss was a direct result of exposure to loud noise in service.

In statements dated in November 1992, November 1995, and May 1996 Dr. Williams states that the Veteran injured his back and kidneys in service, that his vision, hearing loss, and tinnitus were related to an explosion of an ammunition dump, that his lung condition was probably related to work in hazardous areas while in service, that his back pain radiated to the lower extremities, that the Veteran had four notarized statements supporting the accident in service, and opined that the Veteran's disorders were related to the Veteran's injuries in 1945 in service.

Upon examination in December 1992 the Veteran was diagnosed with recurrent uretheritis.

In July 1996 the Veteran testified at a hearing before a hearing officer.  He stated that he believed his breathing problems were associated with his exposure to ionizing radiation in Nagasaki, Japan.  He reported that he first starting seeing Dr. Williams in 1972.  He indicated that he first noticed that he had a skin condition while he was in Nagasaki, Japan.  He stated that he was treated for a skin condition while he was there.  The Veteran reported that he did not have continuous treatment for a skin condition since service; however, he stated that he did have some treatment for breakouts.  As to his uncontrollable bowels the Veteran indicated that he first noticed this problem when he returned from Nagasaki, Japan, when he was discharged.  He reported that he had bowel problems ever since service.  He stated that his nervous stomach has existed since service and that it was manifest by cramps and pains.  The Veteran indicated that he had headaches since his date of discharge and associated the headaches with exposure to ionizing radiation.  He reported that he received treatment from a Dr. Woodyard after service and that he had headaches continuously.  The Veteran indicated that he received treatment for his headaches in service from a corpsman.  He stated that he had a cricket sound in his ears while in service and associated the condition with his exposure to an explosion of an ammunition dump in Iwo Jima.  The Veteran reported that his kidney condition is associated with his exposure to ionizing radiation.  He stated that his urinary bladder condition has continued since he was discharged from service and that it was the result of an oven falling on him in service.

In a statement dated in July 1996 the Veteran states that he had back pain due to an injury in service.

In May 1997 the Veteran was again with COPD.  In addition, the Veteran was diagnose with intermittent back pain.

In statements submitted by the Veteran, he states that the sound of crickets in his ears was due to an explosion of an ammunition dump in service.

As noted above, the evidence includes several letters from Dr. Williams received at various times, most recently in February 1998, in which he noted a history of a back injury and treatment for scabies in service, history of headaches, lung condition, manifested by shortness of breath, hearing loss and tinnitus, stomach distress and uncontrollable bowels, and chronic anxiety and depression.  Dr. Williams opined that all of the Veteran's disabilities were related to military service.  

The disabilities for which the appellant seeks service connection based on radiation exposure for purposes of accrued benefits are not ones for which presumptive service connection may be granted.  Thus, presumptive service connection for kidney, respiratory, headache, urinary tract, skin, and gastrointestinal disorders (other than stomach cancer), including uncontrollable bowels and an unspecified acute abdominal disorder due to radiation exposure, is not warranted.  

In addition, the conditions of the kidney, respiratory, headache, urinary tract, skin, and gastrointestinal disorders (other than stomach cancer), including uncontrollable bowels and an unspecified acute abdominal disorder for which the appellant seeks entitlement to service connection based upon exposure to radiation are not "radiogenic" disease as provided by 38 C.F.R. § 3.311(b)(2).  As such, additional development pursuant to 38 C.F.R. § 3.311 is not warranted.

In regard to ionizing radiation as a cause of the Veteran's lung condition, the Board notes that the only lung condition for which presumptive service connection is warranted for exposure to ionizing radiation is lung cancer.  The record does not reveal any diagnosis of lung cancer.

Notwithstanding, as discussed above, direct service connection may still be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Initially, the Board notes that it is cognizant of the statements offered by the Veteran's family physician to the effect that all of the disabilities now at issue on appeal were related to military service.  However, Dr. Williams did not begin treating the Veteran until 1972, some 26 years after his discharge from service.  Thus, his opinions are based primarily on a history as provided by the Veteran.  Furthermore, Dr. Williams did not offer any discussion or analysis of the facts, nor did he provide any specific rational for his conclusions.  Moreover, Dr. Williams is a family physician and is not shown to have any particular medical expertise in orthopedics, audiology, gastroenterology, pulmonology, neurology, or oncology.

In regard to the Veteran's back conditions, Dr. Williams indicated that the Veteran suffered two-post service industrial back injuries and suggested that his current back condition was related to these accidents.  Dr. Williams opinions have been inconsistent.

Dr. Williams submitted opinions that suggest that various conditions were related to other causes.  In December 1973, April 1977, and September 1981 letters he suggested that the Veteran's back condition was the result of two post-service industrial back injuries.  In the September 1981 letter he suggested that the Veteran's respiratory condition was related to asbestos and working in a shipyard.  The Veteran worked in a shipyard prior to service.  On the Death Certificate Dr. Williams indicates that the Veteran died from coronary occlusion due to or as a consequence of arteriosclerotic heart disease; however, later Dr. Williams stated that the Veteran died of a heart attack induced by stress relating to his military service.  As such, the Board finds that Dr. Williams' opinions are inconsistent.

Lastly, Dr. Williams relied upon the Veteran's stated history that he had suffered from symptoms of all of his asserted conditions since service.  However, the Board notes that the Veteran has been inconsistent in his reports regarding the beginning of his symptoms.  As such, the Board notes that this further undermines the value of Dr. Williams' statements.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board acknowledges that a private physician's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private physician did not provide a rationale for the opinions rendered.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  In addition, the Board notes that a private medical opinion is not entitled to any weight if it contains only data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing See Stefl v. Nicholson, 21 Vet.App. 120, 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  As such, the Board finds that the opinion of Dr. Williams, as it provides no rationale for the bare conclusions offered, to be of no probative value.

The service treatment records, including his separation examination in 1946, are negative for any complaints, treatment, or abnormalities referable to any back problems, hearing loss, tinnitus, headaches, respiratory, gastrointestinal, or skin disorders, or any additional urinary or kidney problems (other than urethritis, for which service connection has been established).  The Veteran was rated 10 percent for urethritis for many years, but there was no pending claim for an increased rating for urethritis at the time of his death.  Therefore, the Board discussion of the issues of service connection for urinary bladder and kidney disorders for purposes of accrued benefits will limited to any additional disabilities apart from the symptoms associated with his service-connected urethritis.  

Although the Veteran asserted that he had chronic back problems, hearing loss, and tinnitus since service, he never mentioned any such problems on his original applications for VA benefits received in October 1946 and November 1946, or when seen by VA on numerous occasions thereafter, until some 27 years after his discharge from service.  The first mention of a back problem was on VA examination in March 1973.  At that time, he also reported trouble with bowel movements and respiratory problems.  It is significant to note that in March 1973, the Veteran did not relate his back problem or any of his other complaints to military service.  Rather, he reported that his back problems were related to industrial injuries in 1949 and 1952.  In fact, he never mentioned a history of a back injury in service until 1981, when he first sought service connection for a back disorder.  Complaints of chronic headaches and a skin disorder were first reported on VA examination in February 1982.  

In this case, the Board finds that the preponderance of the evidence is against entitlement to service connection for a back disorder, kidney, respiratory, gastrointestinal, skin, or urinary bladder disorders, for purposes of accrued benefits.  There is no evidence that the Veteran had any such disabilities in service, or arthritis of the spine within the first year after his separation from service.

As to the back disorder, the evidentiary record includes several statements from the Veteran and Dr. Williams in which they initially related his back problems to industrial injuries subsequent to military service.  The fact that he applied for Workmen's Compensation and was apparently rated by the Industrial Commission as being 50 percent disabling because of the back injuries, is further evidence against finding that his a back disorder was present in service.  As such, entitlement to service connection for a back disorder for purposes of accrued benefits is denied.

There is no evidence of record showing that he had a kidney disorder, non-malignant gastrointestinal disorder, skin disorder, or urinary bladder disorder (other than urethritis) at the time of death.  The Veteran had been evaluated at a private medical facility for a stomach mass shortly before his death.  However, the pathology report was not of record at the time of death.  Moreover, the microscopic findings were insufficient to render a definitive diagnosis, and the Veteran expired before further studies could be undertaken.  In addition, Dr. Williams indicated in 1996 that the Veteran suffered from incontinence; however, there was no indication that this is urinary, bowel, or both and suggested that it may be psychological.  Although post-service treatment records reveal that the Veteran had been diagnosed with pyelonephritis, a VA examination in December 1992 reported that the Veteran had complaints of urinary incontinence and impotence, but diagnosed only chronic uretheritis, for which the Veteran was already service-connected.  Absent evidence of a kidney disorder, gastrointestinal disorder, skin disorder, or urinary bladder disorder (other than urethritis) at the time of death, there can be no basis for service connection for purposes of accrued benefits and the claims are denied.

In regard to a respiratory disorder, the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any respiratory disorder.  While the Veteran was diagnosed with and treated for respiratory disorders beginning in September 1973, examination prior to September 1973 did not reveal any lung condition and an examination in May 1974 did not reveal any disabling lung disease.  The Board notes that the evidence of record reveals that the Veteran reported working in various mines for 11 or 12 years.  In February 1984 Dr. Williams opined that the Veteran's respiratory disorder could be due to working in hazardous contaminated areas.  In November 1992 Dr. Williams opined that a lung condition was in all probability due to the fact that the Veteran worked in hazardous and contaminated areas and atomic bomb areas in Iwo Jima, Sasebo, and Nagasaki, Japan.  In addition, in November 1992, November, 1995, and May 1996 Dr. Williams opined that the Veteran's lung condition was probably related to work in hazardous areas while in service.  However, the Board notes that these opinions are insufficient as they are speculative and do not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  There is no other indication in the claims file that any lung disorder may be related to the Veteran's active service.  In addition, the evidence does not reveal any complaint of or diagnosis for any lung disorder until many years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As the preponderance of the evidence is against service connection for a respiratory disorder, including a lung disorder and shortness of breath, as a result of exposure to ionizing radiation for purposes of accrued benefits, the claim must be denied.

In regard to bilateral hearing loss, the record at the time of death shows that the Veteran had hearing loss for VA purposes as of 1989.  38 C.F.R. § 3.385.  In addition, the Board notes that the Veteran has submitted statements from fellow Marines that indicate that they recalled an ammunition dump exploding while they were stationed on Iwo Jima.  As such, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for bilateral hearing loss, for accrued benefits purposes, is warranted.

In regard to a headache disorder, the Board notes that the Veteran's service treatment records are silent for any compliant, diagnosis, or treatment for any headache disorder.  The Board acknowledges, however, that the Veteran reported that he had headaches ever since service and was diagnosed as having a headache disorder.  Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for a headache disorder, for accrued benefits purposes, is warranted..  

As there was no evidence of a back disorder, a kidney disorder, respiratory disorder, a non-malignant gastrointestinal disorder, skin disorder, or urinary bladder disorder (other than urethritis) in service or during service or the presumptive period following discharge from service, and since there is no evidence of record showing that he had a kidney disorder, non-malignant gastrointestinal disorder, skin disorder, or urinary bladder disorder (other than urethritis) at the time of death and the preponderance of the evidence is against a finding that any respiratory disorder, or back disorder, was incurred in service, the Board finds no basis to grant service connection for these claimed disabilities for purposes of accrued benefits.  Accordingly, the appeal regarding these issues is denied.  

In regard to tinnitus, at the time of the Veteran's death, the record reveals that the Veteran complained of tinnitus since separation from service, was diagnosed with tinnitus, and reveals credible evidence that the Veteran was exposed to loud noise during the battle for Iwo Jima.  The Board notes that the Veteran was competent to report that he had symptoms of tinnitus and that he was exposed to loud noise in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In addition, a June 1982 ENT report noted that the Veteran contended he had tinnitus since service.  As such, rendering the appellant the benefit of the doubt, service connection for tinnitus for the purpose of accrued benefits is granted.  

In regard to the claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311, if at the time of the Veteran's death he was in receipt of or entitled to receive compensation for a service-connected disability that was rated as totally disabling for a period of at least eight years immediately preceding his death, enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) may be warranted.  

Here, the Veteran died on November [redacted], 1997.  Subsequent to the Veteran's death, service connection was established for PTSD, which was rated as 100 percent disabling, effective December 27, 1995, and for adenocarcinoma of the stomach, was rated as 100 percent disabling, effective February 16, 1996.  Prior to that time, his combined service-connected disability rating was 10 percent, effective January 14, 1952.  Further, in a decision being issued concurrently with this decision, the Board denies the appellant's motion alleging CUE in an October 1, 1985, Board decision that denied service connection for psychiatric disability.

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran was not in receipt or entitled to receive compensation for a service-connected disability that was rated as totally disabling for a continuous period of at least eight years immediately preceding his death, the appellant's claim seeking enhanced DIC benefits under 38 U.S.C.A. § 1311(a) must be denied.







ORDER

Service connection for a back disorder for the purpose of accrued benefits is denied.  

Service connection for bilateral hearing loss, for the purpose of accrued benefits is granted.  

Service connection for tinnitus for the purpose of accrued benefits is granted.  

Service connection for a kidney disorder for the purpose of accrued benefits is denied.  

Service connection for a respiratory disorder as a result of exposure to ionizing radiation for the purpose of accrued benefits is denied.  

Service connection for a gastrointestinal disorder, to include uncontrollable bowels, a stomach disorder, an acute abdominal disorder as a result of exposure to ionizing radiation for the purpose of accrued benefits is denied.  

Service connection for a headache disorder, tinnitus for the purpose of accrued benefits, is granted.  

Service connection for a skin disorder for the purpose of accrued benefits is denied.  

Service connection for a urinary bladder disorder for the purpose of accrued benefits is denied.  

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311 is denied.


REMAND

In a July 2004 rating decision, the RO implemented the Board's grant of entitlement to service connection for adenocarcinoma of the stomach for purposes of accrued benefits and assigned an evaluation of 100 percent disabling, effective September 11, 1997.  In a statement received in May 2005, the Veteran through her representative expressed disagreement with the effective date assigned in the aforementioned rating action.  The Board accepts the Veteran's statement as a timely notice of disagreement with the effective date assigned regarding service connection for adenocarcinoma of the stomach for purposes of accrued benefits.  See 38 C.F.R. § 20.201 (2011).  The Board notes that subsequently, in a rating decision dated in September 2006, the RO granted an effective date of February 16, 1996, for entitlement to service connection for adenocarcinoma of the stomach for purposes of accrued benefits.  However, to date, however, the RO has not issued the Veteran a statement of the case with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must issue a statement of the case with respect to the appellant's claim seeking entitlement to an effective date earlier than February 16, 1996, for the grant of service connection for adenocarcinoma of the stomach for purposes of accrued benefits.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


